           Case 1:20-cv-00603-JPC-OTW Document 22
                                               21 Filed 01/21/21
                                                        01/19/21 Page 1 of 1
MEMO ENDORSED



                     Abdul Hassan Law Group, PLLC
                               215-28 Hillside Avenue
                           Queens Village, New York, 11427
                                        ~~~~~
     Abdul K. Hassan, Esq.                                                         Tel: 718-740-1000
     Email: abdul@abdulhassan.com                                                 Fax: 718-740-2000
     Employment and Labor Lawyer                                          Web: www.abdulhassan.com

                                           January 19, 2021

     Via ECF

     Hon. Ona T. Wang, USMJ
     United States District Court, SDNY
     500 Pearl Street,
     New York, NY 10007

                            Re: Marrero v. Ryer Realty Holdings 2108 LLC et al
                                Case No: 20-CV-00603 (JPC)(OTW)
                                Motion for Extension of Time

     Dear Magistrate-Judge Wang:

             My firm represents plaintiff in the above-referenced action, and I respectfully write to
     seek a brief one-week extension of the January 19, 2021 deadline for the parties to submit a
     discovery status letter. This request is being made because to parties need the additional time is
     needed for the parties to confer as to settlement and reengage the mediator to assist. One prior
     request for an adjournment of this deadline was made and granted.

            We thank the Court in advance for its time and consideration.

     Respectfully submitted,
                                                                SO ORDERED:
     Abdul Hassan Law Group, PLLC
                                                                Application GRANTED.
     _/s/ Abdul Hassan____________
     By: Abdul K. Hassan, Esq. (AH6510)
     Counsel for Plaintiff                                      _______________________
                                                                Ona T. Wang         1/21/21
     cc:    Defense Counsel via ECF                             United States Magistrate Judge




                                                      1
